NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT

MILES CHRISTIAN-HART,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D16-2875
                                   )                         2D17-1110
WELLS FARGO BANK, N.A.,            )
                                   )                CONSOLIDATED
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal from the Circuit Court for Sarasota
County; Nancy K. Donnellan, Senior Judge
and Brian A. Iten, Judge.

Steven Fox, Sarasota, for Appellant.

Sara F. Holladay-Tobias and Emily
Rottmann of McGuireWoods LLP,
Jacksonville, for Appellee.

PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and BADALAMENTI, JJ., Concur.